SCOTT, J.,
concurring in part and dissenting in part.
Although I concur in the majority’s conclusions that KRS 61.878(l)(h)10 and KRS 17.150(2) are not applicable, I must respectfully dissent from the majority’s Opinion in regard to its analysis and result under KRS 61.878(1). I do so because I believe the majority justifies trumping Appellant Lawson’s acknowledged privacy interest by asserting an illusory public interest in actions taken by the Attorney General’s Office and the Department of Transportation in 1983 under then Governor John Y. Brown’s administration, some thirty years ago. See U.S. Dep’t of Justice v. Reporters Comm. for Freedom of Press, 489 U.S. 749, 763, 109 S.Ct. 1468, 103 L.Ed.2d 774 (1989) (where, in addressing the privacy exemption under the Freedom of Information Act (“FOIA”), the United States Supreme Court acknowledged that “the extent of protection accorded a privacy right at common law rested in part on the degree of dissemination of the allegedly private fact and the extent to which the passage of time rendered it private") (emphasis added); cf. Fitzgibbon v. C.I.A., 911 F.2d 755, 768 (D.C.Cir.1990) (explaining that privacy interests under the privacy exemption do not diminish “even after the passage of time”); Brown v. U.S. Dep’t. of Justice, *73742 F.Supp.2d 126, 131 (D.D.C.2010) (clarifying that, under the privacy exemption, “[P]rivacy interests of the persons mentioned in [ ] investigatory files do not necessarily diminish with the passage of time.”).
In arriving at my conclusion, I note that the proffered testimony requested relates to the actions of various contractors dealing with the construction of U.S. Route 25E across southeast Kentucky in the late 1970s and early 1980s. I also note, the open records requests did not seek official information concerning the connected or subsequent conduct of the governmental agencies involved. Indeed, it is quite a stretch to suggest that what the Commonwealth of Kentucky’s Transportation Cabinet did or did not do from 1979 to 1983, during John Y. Brown’s administration, is of great public interest or importance today. Because I believe the personal privacy exemption of the Kentucky Open Records Act (“ORA”), KRS 61.870 et seq., was written into the Act for good reason, the exemption should be enforced when there is not a sufficiently important public interest in revealing what is now stale, thirty-year-old private information. Thus, I must respectfully dissent.
As the majority recounts, KRS 61.878(l)(a) exempts from 'the ORA’s disclosure provisions personal information contained in public records where disclosure would amount to “a clearly unwarranted invasion of personal privacy.” The determination of whether an invasion of privacy is “clearly unwarranted” consists of weighing the public interest in disclosure against an individual’s interest in privacy. Kentucky Bd. of Exam’rs of Psychologists v. Courier-Journal & Louisville Times Co., 826 S.W.2d 324, 327 (Ky.1992). “Moreover, the question of whether an invasion of privacy is ‘clearly unwarranted’ is intrinsically situational, and can only be determined within a specific context.” Id. at 328. Although stated by the majority, it bears repeating that “the only public interest relevant for purposes of [ejxemption ... is one that focuses on the citizens’ right to be informed what their government is up to.” Sussman v. U.S. Marshals Serv., 494 F.3d 1106, 1115 (D.C.Cir.2007); see also Bd. of Exam’rs, 826 S.W.2d at 328 (“The public’s ‘right to know’ under the [ORA] is premised upon the public’s right to expect its agencies properly to execute their statutory functions.”).
The United States Supreme Court, in Reporters Committee, supra, addressed the tension between open access to public records against an individual’s right to privacy as to personal information contained in public records. There the Court dealt with a FOIA request by a CBS news correspondent and the Reporters Committee for Freedom of the Press for the “rap sheet” of Charles Medico, a member of a purported organized crime family involved in obtaining defense contracts through a corrupt Congressman. Reporters Comm., 489 U.S. at 751, 757, 109 S.Ct. 1468. The issue faced by the Court was “whether the disclosure of the contents of such a file to a third party ‘could reasonably be expected to constitute an unwarranted invasion of personal privacy’ within the meaning of [FOIA’s personal privacy exemption].” Id. at 751, 109 S.Ct. 1468. The Court observed that FOIA’s purpose, like the Kentucky Open Records Act’s, is to assure that citizens are “informed about ‘what their government is up to.’ ” Id. at 773, 109 S.Ct. 1468. As a result,
Official information that sheds light on an agency’s performance of its statutory duties falls squarely within that statutory purpose. That purpose, however, is not fostered by disclosure of information about private citizens that is accumulated in various governmental files but *74that reveals little or nothing about an agency’s own conduct.
Id. (emphasis added). In applying the FOIA personal privacy exemption to the request for the rap sheet of a private citizen, the Court observed that
Although there is undoubtedly some public interest in anyone’s criminal history, especially if the history is in some way related to the subject’s dealing with a public official or agency, the FOIA’s central purpose is to ensure that the Government’s activities be opened to the sharp eye of public scrutiny, not that information about private citizens that happens to be in the warehouse of the Government be so disclosed. Thus, it should come as no surprise that in none of our cases construing the FOIA have we found it appropriate to order a Government agency to honor a FOIA request for information about a particular private citizen.
Id. at 774-75, 109 S.Ct. 1468 (final emphasis added). This reasoning led the Court to conclude:
[W]e hold as a categorical matter that a third party’s request for law enforcement records or information about a private citizen can reasonably be expected to invade the citizen’s privacy, and that when the request seeks no “official information” about a Government agency, but merely records that the Government happens to be storing, the invasion of privacy is “unwarranted.”
Id. at 780, 109 S.Ct. 1468 (emphasis added).
In this case, the open records request did not seek “official information” about any government agency; particularly not former-governor John Y. Brown’s Department of Transportation, nor the 1979-1983 Attorney General’s Office. The request asked for “a copy of a statement, interview transcript, or proffer of testimony give [sic] to investigators of the Office of the Attorney General by Leonard Lawson in 1983.” (emphasis added).
Here, the majority, via its flawed weighing process, opines that disclosure of Lawson’s thirty-year-old proffer of evidence is not an unwarranted invasion of privacy. Yet, in its examination of Lawson’s personal privacy interest, the majority admits that law enforcement records can be “embarrassing and stigmatizing” and that they “clearly implicate privacy concerns.” Furthermore, the majority’s Opinion concedes that our courts have repeatedly held that, absent a substantial countervailing public purpose, records pertaining to uncharged suspects of crimes may not be disclosed. Id.; Cape Publications v. City of Louisville, 147 S.W.3d 731 (Ky.App.2003); Lexington H-L Servs., Inc. v. Lexington-Fayette Urban Cnty. Gov’t, 297 S.W.3d 579 (Ky.App.2009). Nonetheless, the majority attempts to minimize Lawson’s privacy rights by asserting that they were somehow diminished when he entered into a “settlement” with the Attorney General.
To the contrary, I believe that Lawson retains a substantial privacy interest in the proffer because Lawson’s privacy interest is analogous to. that of an individual who was investigated for a crime but never charged. See ACLU v. U.S. Dep’t of Justice, 655 F.3d 1, 7 (D.C.Cir.2011) (stating that individuals who have been investigated but not publicly charged have substantially stronger privacy interests than individuals who were convicted or acquitted).
The majority cites Cape Publications v. University of Louisville Foundation, 260 S.W.3d 818 (Ky.2008), as an example of the public’s interest in disclosure outweighing citizens’ interests in privacy. Cape Publications pitted donors’ privacy rights in having their identities disclosed against *75the public’s right to know whether the donors had received, or were currently receiving, benefits from the university in return. Id. However, Cape Publications is not comparable to the present case because there is nothing “embarrassing” or “stigmatizing” about having the public know who made a charitable donation. Some donors go to great lengths to ensure that the public is made aware of their contributions. It is simply common sense that a person who was involved in a criminal investigation but was not charged has an incomparably greater interest in privacy than a benevolent donor. Therefore, the public interest at issue must be significant in order for it to be sufficiently important to overcome the privacy interest of Lawson.
Plainly then, after a lapse of thirty years, the public interest asserted by Ap-pellees lacks the requisite significance to justify intrusion into Lawson’s privacy today. The pretextual public interest asserted by Appellees is that Lawson’s proffer of evidence to the Attorney General, some thirty years ago, might reveal improper activity on the part of the state agencies involved or that it might shed light on how the Attorney General’s Office approaches investigations. Admittedly, there is a legitimate public interest in informing the public how an Attorney General approaches investigations. But I am at a loss in trying to surmise how a proffer given to the Attorney General’s Office three decades ago will shed light on the activities of our current Attorney General or, for that matter, our current Kentucky Department of Transportation. See Judicial Watch, Inc. v. U.S. Dep’t of Justice, 898 F.Supp.2d 93, 106 (D.D.C.2012) (“[A] decision not to prosecute a person, standing alone, does very little to shed[] light on the agency’s performance of its statutory duties.”) (citations omitted) (internal-quotation marks omitted).
Furthermore, I fail to see how information relating to the Department of Transportation as it was run under the John Y. Brown administration will provide any useful information on how that agency is run today under Governor Steven Beshear. Considering the political and technological changes of the last thirty years, it is impossible to extrapolate the operations of our modern agencies from their actions thirty years ago. Thus, I find the public value of Lawson’s proffer to be miniscule because it will do nothing to tell the public whether state agencies are executing their statutory functions today, thirty years later. Bd. of Exam’rs, 826 S.W.2d at 328.
To support its logic, the majority cites two cases where we ordered disclosure of settlement agreements in private citizen suits against a school board and a police department in an effort to show that settlement agreements can elucidate agency action. Central Kentucky News-Journal v. George, 306 S.W.3d 41 (Ky.2010); Lexington-Fayette Urban County Government v. Lexington Herald-Leader Company, 941 S.W.2d 469 (Ky.1997). However, these cases are inapposite. In both cases, we found that the public had a keen interest in determining how agencies were using public funds to compensate for injuries — and rightfully so. But, the key difference between these cases and the present case is that the requests for information were made timely to the settlements, not thirty years later, thus disclosure of the agencies’ actions was likely to offer then current insight into the functioning of the agency involved.
Yet, under the majority’s reasoning in this case, if the school board settled a case thirty years ago, statements made by the parties involved would be disclosed despite the fact that an entirely different school board would be in place and that changes *76in the law over the last thirty years have dramatically altered how lawsuits are, or would be, settled. It is inconceivable that such information would then be of any value to the public in the knowledge of the operations of its government.
Moreover, and more to the point, I cannot see how this case is about anything more than the Appellant, Lawson. Appel-lees requested a copy of any statements given by Lawson in a 1988 Attorney General’s investigation. Appellees’ request centered on a private individual and sought no official information about the government agencies involved. See Reporters Comm., 489 U.S. at 774-75, 109 S.Ct. 1468 (“[I]n none of our cases construing the FOIA have we found it appropriate to order a Government agency to honor a FOIA request for information about a particular private citizen.”). Despite the pre-textual current public interest in the actions of agencies thirty years ago asserted by Appellees, their request for Lawson’s proffer is not about finding out whether state agencies are executing their functions today; it is about trying Lawson again in the court of public opinion concerning matters disclosed to the Attorney General in 1983. See id. at 773, 109 S.Ct. 1468 (explaining that when a requester seeks documents relating to a private citizen, “the requester does not intend to discover anything about the conduct of the agency that has possession of the requested records.”). Such an intent or interest is not a protected intent or interest under the ORA and it should not be entitled to any weight.
Considering that Lawson retains a significant privacy interest in his involvement in the law enforcement investigation of 1983, and given that Appellees have offered nothing more than a pretextual public interest in actions taken by state agencies more than three decades ago, I would find that disclosure of the proffer constitutes a “clearly unwarranted invasion of privacy” under KRS 61.878(l)(a).
And, after Lawson’s proffer is made public under the majority’s Opinion, this Court should ask itself just what the public learned about the functioning of our current state agencies from the disclosure ordered herein. I fear that the answer will not justify this intrusion into Lawson’s privacy interests in matters that occurred more than thirty years ago. Thus, I dissent from the analysis and result on this issue. Keller, J., joins.

. The Attorney General’s brief acknowledges the inapplicability of KRS 61.878(l)(h) to his office: "The General Assembly recognized that the OAG's role is significantly different, and properly did not include the OAG in the list of prosecutorial entities [excepted under KRS 61.878(l)(h) ].”